BISCHOFF, J.
(concurring). Upon the former argument of this appeal, our determination adversely to the respondent was based upon the assumption that all the parties had conceded a certain bill, as rendered, to correctly represent a balance due from the defendant Patten to the defendant Fleming, which, but for certain payments and deductions, would be applicable towards the satisfaction of the plaintiffs’ lien. Reynolds v. Patten, 5 Misc. Rep. 215, 25 N. Y. Supp. 100. Upon the motion for reargument, however, it appeared that this balance was conceded merely for the purpose of demonstrating the absence of an indebtedness, and not as a basis for any liability, and so that the concession was a qualified one. Having further examined the record, and considered the questions involved in the appeal, I now unhesitatingly concur in the opinion of the Chief Judge, and upon the grounds therein stated.